COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00125-CV


JOSE DELEON                                                        APPELLANT

                                         V.

DEBRA A. BLACKWELL                                                  APPELLEE

                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2013-007379-2

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      We have considered appellant Jose DeLeon’s “Motion to Dismiss.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs are taxed against Jose DeLeon, for which let execution issue.

See Tex. R. App. P. 42.1(d), 43.4.

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: July 28, 2016

      1
       See Tex. R. App. P. 47.4.